t c no united_states tax_court ag processing inc a cooperative and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is a nonexempt_cooperative subject_to the rules under sec_1381 through subch t during its taxable years through p made payments to its members for products that it processed and marketed for the members the amounts of the payments were fixed without reference to p’s net_earnings pursuant to an agreement between p and each member p received similar payments from a cooperative of which it was a member in a private_letter_ruling issued to p in the irs characterized such payments as per-unit retain allocations paid in money purpims for purposes of sec_1382 and sec_1388 and for purposes of p’s domestic_production_activities_deduction dpad under sec_199 p reported the payments as purpims in computing its taxable_income and treated the payments as purpims in computing its dpad for its current taxable_year and its open taxable_year under extension p also filed amended returns for prior taxable years and reporting payments made with respect to those years as purpims and treating them as such in computing its taxable_income and dpad r determined that the payments p made to its members did not qualify as purpims for taxable years and in addition r determined that p as a nonexempt_cooperative was required to compute two separate dpad amounts--one for its patronage activities and one for its nonpatronage activities held the payments p made to its members and the similar payments p received from a cooperative of which it was a member are purpims for purposes of sec_1382 and sec_1388 and p must treat them as such in computing its dpad under sec_199 held further sec_199 does not require p to compute separate dpad amounts for its patronage and nonpatronage activities held further once dpad is computed under sec_199 it must be allocated under the rules of subch t between p’s patronage and nonpatronage accounts held further under the general rules of sec_172 p’s dpad cannot be used to create or increase a net_operating_loss george william benson and andrew r roberson for petitioner courtney l frola and william r davis jr for respondent paris judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure for petitioner’s taxable_year sec_1 ended date 1petitioner’s taxable_year ran from september through august thus the taxable years in issue range from date through date for ease of discussion the court will generally refer to the taxable years in issue as continued and respectively in its petition petitioner challenged respondent’s adjustments petitioner also affirmatively alleged that it had erroneously included in income on its and federal_income_tax returns dollar_figure and dollar_figure respectively of biodiesel_mixture excise_tax credits refunded under sec_6427 erroneously included in income on its and federal_income_tax returns dollar_figure and dollar_figure respectively of alternative_fuel_mixture excise_tax credits refunded under sec_6427 and erroneously failed to add back certain payments into its computation of taxable_income and qualified_production_activities_income qpai for purposes of determining its domestic_production_activities_deduction dpad under sec_199 for continued and 2unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax court’s rules_of_practice and procedure after concessions the issues for consideration are whether certain payments petitioner made to its members and certain payments petitioner received from a cooperative of which it is a member constitute per-unit retain allocations paid in money purpims within the meaning of subchapter_t under chapter of subtitle a of the internal_revenue_code sec_1381 through petitioner must compute its dpad separately for patronage and nonpatronage activities if separate computations are not required petitioner may use its dpad to offset any of its taxable_income or must allocate its dpad between its patronage and nonpatronage accounts and petitioner’s excess dpad if any may create or increase a net_operating_loss under sec_1_199-7 income_tax regs 3on date the parties filed a stipulation of settled issues the parties agree that the biodiesel_mixture excise_tax credits and alternative_fuel_mixture excise_tax credits petitioner received are not includible in petitioner’s gross_receipts additionally the parties agree to the amounts and allocations of various values that factor into petitioner’s dpad computations for and the stipulation of settled issues is binding in the parties’ rule_155_computations 4for purposes of this issue petitioner’s taxable_year date through date is also relevant the court will discuss as background findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner consists of parent company ag processing inc a cooperative agp and several subsidiaries for federal_income_tax purposes agp is a corporation operating_on_a_cooperative_basis to which part i of subchapter_t applies subchapter_t cooperative agp is a nonexempt subchapter_t cooperative agp is also a specified agricultural or horticultural cooperative as defined in sec_199 petitioner’s principal_place_of_business was in nebraska when it timely filed its petition i petitioner’s structure during through petitioner owned certain active and inactive corporations limited_liability companies and foreign companies petitioner filed consolidated_returns for through petitioner constituted an expanded_affiliated_group eag under sec_199 and computed its dpad as though it were a single corporation as relevant to petitioner’s dpad computation for 5see infra pp for further discussion of an eag’s dpad computation under sec_199 through agp wholly owned the following entities agp grain marketing llc agp grain marketing a disregarded_entity for federal_income_tax purposes treated as a division of agp agp grain ltd which engaged in marketing grain and operated on a nonpatronage basis agp corn processing inc which produced ethanol and operated on a nonpatronage basis ag environmental products l l c which marketed the biodiesel fuel produced by agp and operated on a nonpatronage basis and ag processing incorporated which served as a holding_company for investments in two foreign companies and operated on a nonpatronage basis ii petitioner’s business agp is an agricultural_cooperative engaged in procuring processing marketing and transporting oilseeds grains and related products agp’s businesses include soybean processing vegetable oil refining renewable fuels grain and agricultural products and international businesses agp operates soybean processing plants soybean oil refineries and biodiesel production facilities agp is member owned and its operations benefit its members among others for through agp’s members included over local farmer- owned cooperatives and several regional cooperatives agp conducted business with its members on a patronage basis and members were eligible to share in patronage_dividends paid_by agp agp conducted business with nonmembers on a nonpatronage basis and nonmembers were not entitled to share in patronage_dividends paid_by agp agp’s principal business involved processing and marketing soybeans purchased from members and nonmembers during through agp acquired over million bushels of soybeans per year agp marketed soybeans from members on a patronage basis and from nonmembers on a nonpatronage basis agp acquired and of its soybean bushels from members on a patronage basis in and respectively each soybean purchase was made at a fixed price without reference to agp’s net_earnings pursuant to a contract soybean contract between agp and each member or nonmember to set the price for each soybean contract agp started with the chicago board_of trade’s then-current market price per bushel sec_1_1388-1 income_tax regs provides that patron includes any person with whom or for whom the cooperative association does business on a cooperative basis whether a member or a nonmember of the cooperative association only petitioner’s members are patrons 7one bushel is approximately pounds of soybeans and adjusted the amount to arrive at a basis price the final price in each soybean contract included adjustments for locality and for factors affecting the quality of the soybeans ie moisture odors foreign material and protein content each soybean contract covered one or more soybean deliveries from the seller to agp agp paid the full amount due under each soybean contract soybean payment in cash at the time specified in the contract which was typically within two to three days after delivery the soybean contracts did not specify the tax treatment of the soybean payments or otherwise characterize them the soybean contracts did not reference the use of a per-unit_retain_allocation system a soybean contract with a member and a soybean contract with a nonmember had the same terms upon delivery the soybeans were commingled for processing such that the soybeans from members were not distinguished or separated from the soybeans from nonmembers agp made soybean payments to its members totaling dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively agp also paid patronage_dividends to its members totaling dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively agp marketed grain that it purchased from members and nonmembers through agp grain marketing agp grain marketing acquired over million bushels of grain per year during and agp grain marketing marketed grain from members on a patronage basis and from nonmembers on a nonpatronage basis agp grain marketing acquired and of its grain bushels from members on a patronage basis in and respectively each grain purchase was made at a fixed price without reference to agp’s or agp grain marketing’s net_earnings pursuant to a contract grain contract between agp grain marketing and each member or nonmember agp grain marketing paid the amount due under each grain contract grain payments in cash at the time specified in the contract the grain contracts did not specify the tax treatment of the grain payments or otherwise characterize them the grain contracts did not reference the use of a per-unit_retain_allocation system a grain contract with a member and a grain contract with a nonmember had the same terms upon delivery the grain was commingled for processing such that the grain from members was not distinguished or separated from the grain from nonmembers agp grain marketing made payments to members under the grain contracts totaling dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively agp grain marketing also paid patronage_dividends to members totaling dollar_figure zero dollar_figure and dollar_figure in and respectively in and agp grain marketing also sold grain on a patronage basis to another cooperative of which it was a member agp marketing received payments for the grain from the cooperative of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively iii petitioner’s private_letter_ruling plr petitioner had reported the soybean and grain payments as purchases beginning in new legislation passed by congress included sec_199 which allowed a deduction for income attributable to domestic_production activities and included computation rules specific to certain types of cooperatives the new legislation prompted questions as to the correct treatment of payments made from a cooperative to patrons for products processed or marketed for them in the internal_revenue_service irs released advice suggesting that cash payments from cooperatives to patrons for crops were purpims under subchapter_t and for purposes of the cooperative’s dpad calculation see chief_counsel adv c c a date the irs also issued several plrs to other subchapter_t cooperatives concluding that certain payments made to patrons for products processed and or marketed by the cooperatives were purpims under subchapter_t and for purposes of the cooperatives’ dpad calculations petitioner believed the payments addressed in cca and the plrs were similar to its soybean payments petitioner submitted to the irs a plr request dated date asking for a ruling that the soybean payments petitioner made to its members constitute purpims for purposes of sec_1382 and in computing petitioner’s dpad petitioner’s qpai and taxable_income should pursuant to sec_199 be computed without regard to any deduction for the soybean payments in describing its business operations petitioner specified that its members deliver soybeans to petitioner under the terms outlined in purchase contracts petitioner submitted with its plr request a copy of its bylaws which did not reference the use of a per-unit retention system petitioner specified that it and the member negotiate a price per bushel of soybeans in advance of delivery and make adjustments for various factors resulting in a final price referred to in the plr request as bean settlements and in the plr as b settlements 8priv ltr ruls date date date date date date date and date on date respondent issued to petitioner priv ltr rul which stated in relevant part taxpayer’s b settlements qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they are distributed with respect to b that taxpayer markets for its patrons the patrons receive the payments based on the quantity of b delivered the b settlements are determined without reference to taxpayer’s net_earnings the b settlements are paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the b settlements are paid within the payment period of sec_1382 respondent ruled that the soybean payments petitioner made to its members for beans delivered to petitioner constitute purpims for purposes of sec_1382 and in computing its dpad petitioner’s qpai and taxable_income should pursuant to sec_199 be computed without regard to any deduction for the soybean payments the plr also stated such per-unit retains are to be reported in box of form 1099-patr ‘taxable distributions received from cooperatives ’ the plr did not condition its conclusion on petitioner’s making any modifications to its soybean contracts or to its bylaws iv tax returns a return on date petitioner timely filed with an extension form 990-c farmers’ cooperative association income_tax return for its taxable_year ended date petitioner reported its soybean and grain payments to members as purchases instead of purpims on its form 990-c schedule a cost_of_goods_sold and did not add back any purpims to its qpai or taxable_income in determining its dpad petitioner computed its taxable_income for purposes of determining its dpad by disregarding the deduction for patronage_dividends on date after receiving its plr petitioner filed a second amended form 990-c for claiming a refund on the basis of its position that it was entitled to an increased dpad petitioner’s position was based on a recomputation of its dpad that treated the soybean and grain payments as purpims and added back those amounts in computing qpai and taxable_income on date respondent issued petitioner a notice of disallowance of claim_for_refund with respect to petitioner’s date second amended form 990-c for b return on date petitioner timely filed with an extension form 990-c for its taxable_year ended date petitioner reported its soybean and 9see infra pp for a discussion of the mechanics of the dpad computation for a specified agricultural or horticultural cooperative 10on date petitioner filed an amended form 990-c for claiming a dollar_figure refund resulting from an increase in general business credits respondent processed the amended_return and issued a refund to petitioner grain payments to members as purchases instead of purpims on its schedule a and did not add back any purpims to its qpai or taxable_income in determining its dpad on date after receiving its plr petitioner filed an amended form 990-c for claiming a refund on the basis of its position that it was entitled to an increased dpad petitioner’s position was based on a recomputation of its dpad that treated the soybean and grain payments as purpims and added back those amounts in computing its qpai and taxable_income c return on date after receiving its plr petitioner timely filed with an extension form 1120-c u s income_tax return for cooperative associations for its taxable_year ended date petitioner reported the soybean payments but not the grain payments it made to members as purpims on its schedule a and added back those amounts in computing its qpai and taxable_income in determining its dpad petitioner computed its taxable_income for purposes of determining its dpad by disregarding the deduction for patronage_dividends 11in its petition petitioner alleged that it had erroneously failed to treat the grain payments it made to members in as purpims for purposes of its dpad computation d return on date petitioner timely filed with an extension form 1120-c for its taxable_year ended date petitioner reported the soybean and grain payments as purpims on its schedule a and added back those amounts in computing its qpai and taxable_income in determining its dpad petitioner computed its taxable_income for purposes of determining its dpad by disregarding the deduction for patronage_dividends petitioner revised its dpad computations to reflect the positions it now takes petitioner’s revised computations treat the soybean and grain payments it made and the payments it received from another cooperative as purpims for and petitioner prepared form_8817 allocation of patronage and nonpatronage income and deductions to attach to its form 990-c for and petitioner prepared schedule g allocation of patronage and nonpatronage income and deductions to attach to its form 1120-cdollar_figure in general petitioner used the percentages of bushels purchased from members and nonmembers to allocate values between patronage and nonpatronage income and deductions ie gro sec_12versions of the forms in the record show values for each entity that was part of petitioner’s eag for purposes of its dpad computation the forms reflect the positions petitioner now takes with respect to its second amended_return for its amended_return for its original return for and its original return for receipts cost_of_goods_sold etc for each taxable_year petitioner allocated the entire dpad amount to the nonpatronage column on form_8817 or schedule g e forms 1099-patr each calendar_year petitioner issued to its members forms 1099-patr taxable_distributions received from cooperatives agp issued patronage statements to its members detailing the amount of each member’s patronage refund as well as the amount of the dpad if any passed through to the member the patronage statements were created on the basis of agp’s fiscal_year and reflected business conducted through agp grain marketing as well after receiving its plr petitioner issued revised forms 1099-patr to its members for through reporting the soybean and grain payments in box as per-unit retain allocations puras originally petitioner had left box blank on the forms 1099-patr issued to its membersdollar_figure per the statement in its plr on the original 13the forms 1099-patr were issued with respect to each calendar_year not with respect to petitioner’s taxable_year or necessarily with respect to the taxable years of the members 14petitioner believed it had to report only the patronage_dividends see sec_6044 and passed-through dpad amounts see sec_1_199-6 income_tax regs it issued to patrons petitioner believed that it had to report per-unit retain allocations paid in certificates purpics but not purpims see sec_6044 petitioner chose to issue revised forms 1099-patr for calendar years through because of the statement in its plr that per-unit retains continued forms 1099-patr for petitioner reported the soybean and grain payments in box as puras opinion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 i background law a subchapter_t subchapter_t was enacted as part of the revenue act of pub_l_no sec stat pincite as enacted subchapter_t required a cooperative to determine its taxable_income without regard to amounts paid to patrons as patronage_dividends id sec_1388 defines a patronage_dividend as an obligatory amount_paid to a patron on the basis of quantity or value of business done with or for such patron that is determined by reference to the net_earnings of the organization from business done with or for its patrons subchapter_t was amended in to include a deduction for purpics act of date pub_l_no sec_211 sec_80 stat pincite the continued were to be reported on form 1099-patr amendment reflected a general practice by cooperatives of retaining a portion of the proceeds from products the cooperatives marketed for patrons s rept no pincite 1966_2_cb_1059 because the amounts retained and reflected in the certificates were computed on the basis of units of the products marketed and not with reference to the cooperative’s net_earnings they were not written notices of allocation see farm serv coop v commissioner 619_f2d_718 8th cir rev’g 70_tc_145 s rept no supra pincite c b pincite at the time there was no deduction for payments to patrons made in money or other_property but that did not qualify as patronage_dividends subchapter_t was further amended in to include a deduction for purpims tax reform act of pub_l_no sec_911 sec_83 stat pincite the amendment sought to address the situation in which a cooperative wished to make cash payments to patrons at some point before the time the cooperative was able to determine its net_earnings s rept no pincite 1969_3_cb_423 such payments would generally not qualify as patronage_dividends because they were not made with reference to the cooperative’s net_earnings see id they also did not qualify as puras under the then-existing definition because they were made in cash and not in qualified certificatesdollar_figure see id seeing no reason why a cooperative should be able to deduct per unit retain allocations paid as qualified certificates during the 8½ month period following the close of the taxable_year but not per unit retain allocations paid in money during the same period congress modified the definition of puras and included a deduction to the cooperative for purpims id as amended sec_1382 provides as follows sec_1382 patronage_dividends and per-unit retain allocations --in determining the taxable_income of an organization to which this part applies there shall not be taken into account amounts paid during the payment period for the taxable year-- as patronage_dividends as defined in sec_1388 to the extent paid in money qualified written notices of allocation as defined in sec_1388 or other_property except nonqualified written notices of allocation as defined in sec_1388 with respect to patronage occurring during such taxable_year in money or other_property except written notices of allocation in redemption of a nonqualified_written_notice_of_allocation which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred as per-unit retain allocations as defined in sec_1388 to the extent paid in money qualified per-unit retain 15the payments were still called per-unit retain allocations even though the cooperative did not retain anything certificates as defined in sec_1388 or other_property except nonqualified per-unit retain_certificates as defined in sec_1388 with respect to marketing occurring during such taxable_year or in money or other_property except per-unit retain_certificates in redemption of a nonqualified_per-unit_retain_certificate which was paid as a per-unit_retain_allocation during the payment period for the taxable_year during which the marketing occurred for purposes of this title any amount not taken into account under the preceding sentence shall in the case of an amount described in paragraph or be treated in the same manner as an item_of_gross_income and as a deduction therefrom and in the case of an amount described in paragraph or be treated as a deduction in arriving at gross_income the patron’s gross_income includes patronage_dividends purpims qualified purpics and qualified written notices of allocation sec_1385 sec_1_61-5 income_tax regs in order for a purpic or a written_notice_of_allocation to be qualified the patron must consent to include the stated dollar amount in gross_income sec_1388 h qualified purpics and qualified written notices of allocation in effect represent amounts distributed to patrons and reinvested in the cooperative as capital farm service f 2d pincite the effect of all of these provisions is that income attributable to business done with or for patrons is generally taxed at the patron level and subject_to a single level of taxationdollar_figure in contrast income not attributable to business done with or for patrons17 is taxed like any other corporation’s income id pincite exempt_cooperatives also deduct distributions paid out of nonpatronage earnings but cooperatives must meet certain criteria in order to have exempt status sec_1382 petitioner is a nonexempt_cooperative b domestic_production_activities_deduction sec_199 was added to the internal_revenue_code by the american_jobs_creation_act_of_2004 pub_l_no sec_102 sec_118 stat pincite to provide a tax deduction for certain domestic_production activitiesdollar_figure the 16the theory behind this single level of taxation has been stated in different ways t he cooperative is merely an agent for the patron a patronage_dividend constitutes a rebate or price adjustment for the patron or the money returned in fact always belonged to the patron 619_f2d_718 8th cir citing 324_fsupp_1216 s d iowa aff’d 448_f2d_776 8th cir rev’g 70_tc_145 see also s rept no pincite 1962_3_cb_707 17see infra pp for further discussion regarding the distinction between patronage and nonpatronage income 18the tax cuts and jobs_act of pub_l_no sec a and c stat pincite eliminated sec_199 for taxable years beginning after date deduction is for an amount equal to a percentage19 of the lesser_of the taxpayer’s qpai or taxable_income sec_199 the taxpayer’s dpad cannot exceed of the wages reported on form_w-2 wage and tax statement of the taxpayer for the taxable_year sec_199 sec_199 defines qpai as follows sec_199 qualified_production_activities_income --for purposes of this section-- in general the term qualified_production_activities_income for any taxable_year means an amount equal to the excess if any of-- a the taxpayer’s domestic_production_gross_receipts for such taxable_year over b the sum of-- i the cost_of_goods_sold that are allocable to such receipts and ii other expenses losses or deductions other than the deduction allowed under this section which are properly allocable to such receipts sec_199 includes rules applicable to specified agricultural and horticultural cooperatives such cooperatives determine taxable_income without 19the dpad was phased in beginning in for taxable years beginning in or the allowable deduction was for an amount equal to for taxable years beginning in or the allowable deduction was for an amount equal to for taxable years beginning in and after the allowable deduction was increased to regard to any deduction allowable under sec_1382 relating to patronage_dividends and puras or sec_1382 relating to nonpatronage distributions sec_199 ii soybean and grain payments sec_1382 permits a deduction for purpims paid_by a cooperative during the payment period for the taxable_year which sec_1382 defines as the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 defines per-unit_retain_allocation as follows sec_1388 per-unit_retain_allocation --for purposes of this subchapter the term per-unit_retain_allocation means any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron 20this translates to an 2-month period petitioner’s taxable_year began september and ended august therefore under sec_1382 its payment period for any given taxable_year ended on may of the calendar_year following the end of the taxable_year for example petitioner’s taxable_year was from date to date and its payment period was from date to date petitioner issued forms 1099-patr on the basis of the calendar_year therefore soybean and grain payments made during the payment period for a given taxable_year could be reported to patrons in three separate calendar years a requirements under subchapter_t with respect to purpims respondent argues that the agreement in sec_1388 is an agreement between the cooperative and the patron allowing the cooperative to use a per-unit_retain_allocation system and that the parties must agree to treat payments as purpimsdollar_figure therefore respondent maintains that the soybean and grain payments in and did not constitute purpims additionally respondent argues that the soybean and grain payments were not purpims because they were not designated as such on petitioner’s forms 1099-patr within the 2-month payment period described in sec_1382 with respect to respondent contends that the soybean and grain contracts coupled with petitioner’s reporting on the forms 1099-patr it issued to patrons satisfied the agreement requirement petitioner argues that the agreement requirement in sec_1388 serves merely to distinguish obligatory payments from the cooperative to the patron from voluntary ones petitioner states therefore that the soybean and grain contracts themselves which establish an obligatory payment constitute the agreement under sec_1388 petitioner further argues that the 2-month payment 21respondent essentially argues that the cooperative and patron must agree as to the tax treatment of the payments period specifies the time within which the cooperative must make the payment it does not require the designation of the payment as a purpim the agreement between the cooperative and the patron in construing a statute the court generally gives effect to the plain and ordinary meaning of its terms 471_us_84 here the parties’ dispute hinges on the scope of the word agreement as used in sec_1388 neither sec_1388 nor its supporting regulations prescribe any particular form that the agreement must take or specific terms or wording that the agreement must incorporate to determine the meaning of the word agreement it is necessary to consider the specific context in which that language is used and the broader context of the statute as a whole 519_us_337 when placed in context the word agreement in sec_1388 is part of the larger phrase the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron the word agreement refers to the fixed amount of the allocation not to its characterization for tax purposes the allocation may be paid in a certificate and or in money or other_property see sec_1382 comparatively subchapter_t uses the word agreement in two places other than in sec_1388 sec_1382 provides circumstances under which a cooperative is permitted to compute its taxable_income with respect to a pool opened before date under the completed_crop_pool_method_of_accounting as pertinent here sec_1382 provides b with respect to the pool the organization has entered into an agreement with the united_states or any of its agencies which includes provisions to the effect that-- iii an amount equal to the net_proceeds as determined under such agreement from the sale_or_exchange of the products in the pool shall be used to repay such loan until such loan is repaid in full or all the products in the pool are disposed of and iv the net gains as determined under such agreement from the sale_or_exchange of such products shall be distributed to eligible producers except to the extent that the united_states or such agency permits otherwise emphasis added thus to compute its taxable_income using the completed_crop_pool_method_of_accounting a cooperative must enter into an agreement and that agreement must include specific provisions similarly sec_1388 imposes additional criteria that must be met in order for a cooperative to deduct puras paid in the form of purpics in order for a cooperative to deduct a purpic it must be a qualified purpic which is defined as follows sec_1388 qualified_per-unit_retain_certificate -- defined --for purposes of this subchapter the term qualified_per-unit_retain_certificate means any per-unit_retain_certificate which the distributee has agreed in the manner provided in paragraph to take into account at its stated dollar amount as provided in sec_1385 manner of obtaining agreement --a distributee shall agree to take a per-unit_retain_certificate into account as provided in paragraph only by-- a making such agreement in writing or b obtaining or retaining membership in the organization after-- i such organization has adopted after date a bylaw providing that membership in the organization constitutes such agreement and ii he has received a written notification and copy of such bylaw emphasis added thus for the cooperative to deduct a purpic the cooperative and the patron must agree to treat the purpic as income to the patron for tax purposes no comparable requirement exists with respect to purpims which typically are cash paymentsdollar_figure when construing a statute the court must interpret it so as to avoid rendering any part of the statute meaningless surplusage w 17th st llc v commissioner 147_tc_557 if the court were to interpret the word agreement in sec_1388 as implying an agreement as to the payment’s tax treatment it would render at least part of sec_1388 superfluous in sec_1382 and sec_1388 congress specified the manner and or form an agreement must take had congress wanted to specify the form of the agreement or additional criteria for the exclusion of purpims from a cooperative’s gross_income it could have done so respondent’s argument rests primarily on the risk that the failure to agree will lead to a lack of parity in how such payments are reported particularly with respect to the dpad a cooperative might treat a payment made to a patron as a purpim and disregard it for purposes of its dpad computation while a patron 22the distinction makes sense from a practical perspective a purpic is treated as a distribution to the patron and a contribution_to_capital see supra p the agreement between the cooperative and the patron as to its tax treatment ensures that the patron agrees to include in gross_income an amount that it receives only constructively a purpim in contrast is generally a cash payment that the patron actually receives might treat a payment as a purchase and include it in its qpai and taxable_income in its dpad computation as well this disparity in treatment would result in both the cooperative and the patron potentially having the benefit of a larger dpaddollar_figure respondent’s argument is misplaceddollar_figure this court has previously applied a strict construction of subchapter t’s provisions noting particularly the specificity with which it was drafted see 58_tc_949 n i t is imperative that we strictly construe the provisions of that subchapter for it is clear from the legislative_history and the state of events in existence prior to the enactment of subch t that congress intended the statute be 23for purposes of its computation of taxable_income under subch t there is little difference from the cooperative’s perspective under sec_1382 a purpim is treated as a deduction in arriving in gross_income it is reported on schedule a just as a payment for goods that are later sold is taken into account as a cost_of_goods_sold and reported on schedule a likewise the patron’s gross_income would include the payment whether designated a payment for goods or a purpim the distinction matters in the cooperative’s dpad computation however because the cooperative disregards the deduction for purpims sec_199 and the patron does not take a purpim into account in its own dpad computation sec_1_199-6 income_tax regs 24the court is not persuaded that forms 1099-patr based on the calendar_year as petitioner’s were would solve the potential disparate treatment problem that concerns respondent not all of petitioner’s members operated on a calendar_year therefore the forms 1099-patr would not necessarily reflect all purpims made to a member during the member’s taxable_year instead in computing its own dpad a member would need to review its own books to determine the amount of purpims it received from petitioner exacting and specific so that cooperatives and their patrons might not be forced back into that unsure state which existed prior to all payments that meet the definition of purpims are purpims under subchapter_t the statute does not support respondent’s argument that the cooperative and the patron must agree upon the use of a per-unit_retain_allocation systemdollar_figure the court declines to read into the statute respondent’s additional wording requiring the organization and the patron to agree on the tax treatment of cash payments before they are treated as puras the payment period under sec_1382 similarly the 2-month period in sec_1382 describes the time within which the purpim must be made following the close of the taxable_year in order for the cooperative to deduct it from taxable_income it does not require the 25moreover respondent’s argument does not appear consistent with his position that the soybean and grain payments were purpims the soybean and grain contracts for were not materially different from those for and none of the contracts referenced a per-unit_retain_allocation system similarly the plr makes no reference to a per-unit_retain_allocation system or to an agreement to use one instead it states that the b settlements are paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation petitioner described the agreement in its plr request and submitted a copy of its bylaws the plr does not condition its determination on any modification to either to the extent respondent relies on the historical practice by cooperatives to retain a portion of the proceeds owed to patrons and issue certificates to the patrons reflecting the amounts due there is no such retention of proceeds when a payment is made in money or other_property cooperative to designate a payment as a purpim during that time again the court declines to read additional wording into the statute petitioner has established that the soybean and grain payments were made to patrons with respect to products petitioner marketed for them the amounts were not determined with reference to petitioner’s net_earnings but were instead fixed amounts based on the chicago board_of trade’s prices and adjustments for locality and quality-related factors the terms were memorialized in the soybean and grain contracts the court concludes that the payments constitute purpims petitioner has also established that the payments were made within the month payment period as defined under sec_1382 therefore the payments are properly deductible from petitioner’s computation of its taxable_income and those deductions in turn are properly disregarded in petitioner’s computation of its taxable_income and qpai for purposes of computing its dpad similarly petitioner must treat the payments it received from the other cooperative as purpims for purposes of its dpad computation b disavowing form respondent further argues that petitioner is precluded from disavowing its form by changing its treatment of the soybean and grain payments from purchases to purpims respondent first made this argument in his first amendment to answer while the commissioner may look past the form of a transaction to its substance taxpayers are generally bound by their chosen form of transaction 99_tc_561 in general taxpayers may not disavow that form to avail themselves later of a more favorable tax consequence however under certain circumstances a taxpayer may be permitted to disavow the form adopted for a transaction in determining whether a taxpayer may attempt to argue that the substance rather than the form of its transaction should control for tax purposes this court has considered at least four factors whether the taxpayer seeks to disavow its own tax_return treatment for the transaction whether the taxpayer’s tax reporting and other actions show an honest and consistent respect for the alleged substance of the transaction whether the taxpayer is unilaterally attempting to have the transaction treated differently after it has been challenged and whether the taxpayer will be unjustly enriched if permitted to alter the transactional form see eg pinson v commissioner tcmemo_2000_208 tax ct memo lexi sec_247 at as an initial matter the court must decide whether petitioner’s position that the soybean and grain payments constitute purpims is an attempt to disavow the form of its transaction the soybean and grain contracts were silent as to the appropriate tax treatment of the soybean and grain payments petitioner initially treated the soybean and grain payments as purchases for and it reported the payments as costs of goods sold and did not add them back in computing its dpad the plr stated that the soybean payments in were purpims for purposes of computing the dpad under sec_199 after receiving the plr petitioner relied on its rationale and amended its forms 990-c for and by treating the soybean and grain payments made with respect to those years as purpims in computing its dpad resulting in a larger dpad for and petitioner did not report any purpims on the forms 1099-patr it issued to its patrons after receiving the plr petitioner issued revised forms 1099-patr to its patrons for petitioner treated the soybean payments as purpims in its dpad computation it did not initially report any purpims on the forms 1099-patr it issued to its patrons but it did issue revised forms 1099-patr to its patrons after receiving the plr sec_1382 provides as follows sec_1382 patronage_dividends and per-unit retain allocations --in determining the taxable_income of an organization to which this part applies there shall not be taken into account amounts paid during the payment period for the taxable year-- as per-unit retain allocations as defined in sec_1388 to the extent paid in money qualified per-unit retain_certificates as defined in sec_1388 or other_property except nonqualified per-unit retain_certificates as defined in sec_1388 with respect to marketing occurring during such taxable_year emphasis added the court looks to the plain and ordinary meaning of the terms used in a statute to interpret its meaning the use of the mandate shall not means that the provision is not elective therefore to the extent the soybean and grain payments were purpims petitioner was directed by sec_1382 not to take them into account in determining its taxable_income accordingly the court concludes that petitioner did not disavow the form of its transaction instead it relied on the definition of puras in the internal_revenue_code and the rationale in the plr to apply the correct_tax treatment to the soybean and grain payments c equitable principles respondent also argues that under the equitable principles of the doctrine_of_election and the duty_of_consistency petitioner’s cash payments should not be treated as purpims this court may apply general equitable principles in deciding matters over which it otherwise has jurisdiction see 92_tc_776 doctrine_of_election the doctrine_of_election is an equitable principle that generally precludes a taxpayer who makes a conscious election from revoking or amending that election without the consent of the commissioner see eg 304_us_191 the court has applied the doctrine where there is a free choice between two or more alternatives and there is an overt act by the taxpayer communicating the choice to the commissioner see 83_tc_255 respondent argues that petitioner initially elected to treat the soybean and grain payments as purchases and is therefore barred from later electing to treat them as puras as discussed supra pp sec_1388 defines puras and sec_1382 mandates their exclusion_from_gross_income when paid in money petitioner did not have a free choice between two or more alternatives to hold otherwise would risk subjecting a cooperative’s patronage_earnings to double_taxation a result that would not comport with the structure of subchapter_t see supra pp accordingly the doctrine_of_election is inapplicable duty_of_consistency the duty_of_consistency is an equitable doctrine that precludes a taxpayer from benefiting in a later year from an error or omission in an earlier year that cannot be corrected because the period of limitations on assessment for the earlier year return has closed see 109_tc_290 see also s pac transp co v commissioner 75_tc_497 respondent argues that the duty_of_consistency should apply here to estop petitioner from changing its forms 1099-patr to report the soybean and grain payments as purpims after the expiration of the payment period as defined by sec_1382 respondent does not argue that petitioner’s amended position affects petitioner’s prior return or petitioner’s returns with respect to which the period of limitations has expired instead respondent contends that the period of limitations on assessment had expired with respect to some of petitioner’s members by the time the members received the revised forms 1099-patr respondent has not identified any basis on which this court may apply the duty_of_consistency to one taxpayer where the period of limitations has expired with respect to a different taxpayerdollar_figure even if the duty_of_consistency were to apply as discussed above petitioner’s change in its position corrected an error of law in its prior tax treatment of the soybean and grain payments the payments fit the statutory definition of puras and petitioner was therefore required to treat them as such the court finds that the soybean and grain payments petitioner made to its patrons were purpims therefore they must be deducted in arriving at petitioner’s taxable_income and those deductions must be disregarded for purposes of petitioner’s dpad computation similarly the payments petitioner received from the other cooperative must be treated as purpims in petitioner’s dpad computation 26this court has previously recognized that under the duty_of_consistency a representation by one party may bind another party where the two are deemed to be in privity see eg 109_tc_290 however respondent does not argue and the court does not address whether a similar concept should apply with respect to a cooperative and its patrons iii petitioner’s dpad a computation sec_199 and the regulations thereunder provide rules applicable to specified agricultural or horticultural cooperatives which are exempt and nonexempt subchapter_t cooperatives engaged in the manufacturing production growth or extraction of any agricultural or horticultural product or in the marketing of agricultural or horticultural products sec_199 attributes to a marketing_cooperative the manufacturing production growth or extraction activities conducted by its patrons sec_199 provides that a cooperative may pass through some or all of its dpad to its patrons if a cooperative passes through any of its dpad it must reduce its deduction under sec_1382 for puras and patronage_dividends by an amount equal to the dpad passed through sec_199 under sec_199 a nonexempt specified agricultural or horticultural cooperative must compute its taxable_income for purposes of its dpad computation without regard to the deductions under sec_1382 for patronage distributions and purasdollar_figure the 27this is commonly known as adding back patronage_dividends and puras exempt subch t cooperatives must also compute taxable_income without regard to the deductions allowable under sec_1382 relating to nonpatronage distributions patron then must disregard in its computation of taxable_income for purposes of its own dpad computation patronage distributions and puras it received from a cooperative sec_1_199-6 income_tax regsdollar_figure the parties disagree about the proper method for computing petitioner’s dpad in light of petitioner’s status as a nonexempt subchapter_t cooperative petitioner argues that it should compute its dpad in the aggregate without separating patronage from nonpatronage activitiesdollar_figure respondent argues that petitioner must compute two separate dpads--one for its patronage activities and one for its nonpatronage activities as an initial matter the court looks to the text of sec_199 this court will look beyond the plain meaning of a statute only where the text is ambiguous applying the plain meaning would lead to an absurd result or possibly where there is clear evidence of contrary legislative intent see 132_tc_21 sec_199 provides the rules that a taxpayer must apply in computing its dpad sec_199 provides that t here shall be allowed a sec_28this is known as the no double counting rule and serves to ensure that patronage_dividends and puras are not counted twice--once in the cooperative’s dpad and once in the patron’s dpad sec_199 provides that an eag is treated as a single corporation for purposes of computing its dpad as relevant here petitioner’s eag included corporations that conducted business solely on nonpatronage bases a deduction emphasis added sec_199 provides special rules applicable only to a specified agricultural and horticultural cooperative and references the deduction allowed under subsection a to such cooperative emphasis added the use of the singular deduction implies a single computation even at the cooperative level sec_199 does not use the term patronage or nonpatronage it makes no reference to multiple or separate computations sec_199 does provide however that f or purposes of this section the taxable_income of a specified agricultural or horticultural cooperative shall be computed without regard to any deduction allowable under subsection b or c or sec_1382 because sec_199 references the cooperative’s computation of taxable_income the court must address whether the general principles of subchapter_t require separate computations of a patronage dpad and a nonpatronage dpad subchapter_t makes no explicit reference to separate computations of taxable_income subchapter_t requires a nonexempt_cooperative to deduct patronage_dividends sec_1382 which are determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 this court has found that income is patronage-sourced if it is so closely intertwined and inseparable from the main cooperative effort that it may be properly characterized as directly related to and inseparable from the cooperative’s principal business activity and thus can be found to ‘actually facilitate’ the accomplishment of the cooperative’s business_purpose certified grocers of cal ltd v commissioner 88_tc_238 quoting 87_tc_435 respondent argues that there is a fundamental principle inherent in subchapter_t that requires separate computationsdollar_figure respondent’s position primarily concerns the holding and reasoning in farm service an analysis of farm service is appropriate because the court’s decision in this matter is appealable to the u s court_of_appeals for the eighth circuit and the court will follow that opinion as a matter of better judicial administration if it is squarely in point see 54_tc_742 aff’d 445_f2d_985 10th cir in farm service f 2d pincite the cooperative taxpayer issued purpims to its members with respect to activities conducted as part of its broiler 30this court has previously referenced this fundamental principle see 103_tc_547 however the statement was not the holding of the case which was narrower in scope see infra pp for further discussion pool and deducted the purpims in arriving at gross_income resulting in a broiler pool deficit the taxpayer realized income in other divisions of its business and reduced its taxable_income by offsetting that income against its broiler pool deficit id pincite the commissioner determined that losses generated by the taxpayer’s business with patrons could not be used to offset taxable_income id the cooperative taxpayer argued that subchapter t’s silence with respect to net operating losses meant that the typical corporate rules for net operating losses applied id pincite because corporations generally are permitted to offset losses from one business division against income from another business division the taxpayer argued its computation was proper id the court_of_appeals held that subchapter_t requires a nonexempt_cooperative to segregate its patronage and nonpatronage accounts in calculating gross income--at least where puras contribute to net operating losses in patronage activities id pincite the court_of_appeals noted that subchapter_t forbids a nonexempt_cooperative from using its patronage losses to reduce its tax_liability on non-patronage-sourced income id pincite to allow otherwise would render meaningless the distinction between exempt and nonexempt cooperatives by allowing nonexempt cooperatives to realize the benefits of exempt_cooperatives without meeting the criteria set forth in sec_521 id this court has applied the reasoning in farm service to state that a cooperative must separate its patronage income and expenses from its nonpatronage income and expenses in the computation of its own taxable_income and if the patronage result is a loss the loss may not be offset against nonpatronage income see certified grocers t c pincite the distinction is necessary for the cooperative to determine the amount of patronage_earnings available for the issuance of patronage_dividends id pincite in 103_tc_547 this court relied on the holding in farm service to state that subchapter_t requires nonexempt cooperatives to distinguish patronage from nonpatronage income in computing its taxable_income this court went on to note that the effect is to require nonexempt cooperatives to separate_income and deductions into patronage and nonpatronage baskets because subchapter_t limits the deduction for patronage_dividends to the net_income in the patronage basket id neither farm service nor certified grocers nor buckeye countrymark created a rule that a nonexempt subchapter_t cooperative must compute two separate taxable incomes for patronage and nonpatronage activities so as to compute separate dpads for its patronage and nonpatronage activities instead the purpose of distinguishing and separating patronage income from nonpatronage income is to ensure that patronage_dividends are not paid out of earnings from business done with nonpatrons by virtue of applying patronage-specific deductions or expenses or a loss created by such deductions or expenses to nonpatronage incomedollar_figure the court concludes therefore that subchapter_t does not require separate computations of taxable_income for purposes of sec_199 resulting in a patronage dpad and a nonpatronage dpad the court’s interpretation of sec_199 does not create an absurd or unintended result sec_1_199-6 income_tax regs which provides rules with respect to specified agricultural and horticultural cooperatives does not address a cooperative’s tax_accounting and does not require separate segregated dpad computations for nonexempt subchapter_t cooperatives however sec_199 and its accompanying regulations tend to support an aggregate computation under sec_199 members of an eag compute the dpad by aggregating taxable_income qpai and form_w-2 wages as if the eag were a single corporation sec_1_199-8 income_tax regs allows for an aggregate 31a cooperative taxpayer reports taxable_income from both patronage and nonpatronage earnings on form 1120-c and net_income from patronage_earnings is taxable to the extent the cooperative does not distribute it as a patronage_dividend for tax purposes cooperative taxpayers distinguish patronage income and expenses deductions from nonpatronage income and expenses deductions on form 1120-c schedule g computation of dpad even though there are loss limitations with respect to passive and active activities for purposes of computing taxable_income even though subchapter_t restricts the use of patronage losses an aggregate dpad computation by a specified agricultural or horticultural cooperative is consistent with sec_199 the conclusion that sec_199 contemplates a single aggregate computation also is most consistent with the legislative purpose behind sec_199 this court has previously stated that the sec_199 allowance of a deduction for income attributable to domestic_production activities creates incentives for form_w-2 wage job creation within the united_states see 136_tc_195 t he statute’s wage limitation on the amount of the deduction under sec_199 indicate s that congress intended that sec_199 create jobs and otherwise strengthen the u s economy there is nothing unique to the form_w-2 wage jobs attributable to domestic_production created by a nonexempt subchapter_t cooperative that would necessitate separate computations of dpad with respect to patronage and nonpatronage activities nothing in the record indicates that petitioner split domestic_production workers or production on the basis of patronage and nonpatronage activities instead once products were delivered they were commingled and processed without regard to whether they originated from a member or a nonmember because sec_199 provides for a single dpad computation the court concludes that petitioner is not required to compute a patronage dpad and a nonpatronage dpad b allocation as discussed supra pp subchapter_t requires separation of patronage income and expenses deductions from nonpatronage income and expenses deductions to compute the amount available for patronage_dividends and to limit the use of patronage losses see 619_f2d_718 see also 103_tc_547 88_tc_238 the court now considers whether once computed the dpad must be allocated between patronage and nonpatronage accounts pursuant to the rules of subchapter_t subchapter_t provides special_deductions ultimately to subject patronage income to a single level of taxation the theory though stated in different ways is that the cooperative acts on behalf of the patron as an agent and the patronage_dividend constitutes a return of the patron’s money see supra p and note nonpatronage income is taxable to the cooperative like the income of an ordinary corporation typically the characterization of an item_of_income or expense depends upon the item’s relationship to the cooperative’s business_purpose ill grain corp v commissioner t c pincite where an item_of_income or expense deduction is attributable to both patronage and nonpatronage activity however it is appropriate to allocate that item between patronage and nonpatronage accounts because to allow otherwise would result in a reduction of income properly taxable to the cooperative as well as the potential enlargement of the amount of patronage income available for patronage_dividends see farm service f 2d pincite see also 324_fsupp_1216 s d iowa recognizing that because a cooperative’s investment capital is used in the production of both patronage and nonpatronage profits it is logical to require capital stock_dividends to be paid ratably out of total net_earnings aff’d 448_f2d_776 8th cir petitioner’s dpad is attributable to both patronage and nonpatronage business but it allocated the entire amount to its nonpatronage income on its forms for and and on its schedules g for and as stated supra p the court concludes that petitioner need not compute separate dpads for patronage and nonpatronage activities instead after dpad is computed it must allocate its dpad between its patronage and nonpatronage accounts on schedule g or form dollar_figure iv net_operating_loss finally the court must decide whether petitioner’s eag may have a net_operating_loss nol if its dpad--after allocating to its patronage and nonpatronage accounts--exceeds its taxable_income as a general_rule the dpad is not taken into account in the computation of an nol or the amount of an nol_carryback or carryover sec_172 sec_1_199-1 income_tax regs sec_199 provides a special rule for the computation of dpad by members of an eag special rule for affiliated groups -- a in general --all members of an expanded_affiliated_group shall be treated as a single corporation for purposes of this section b expanded_affiliated_group --for purposes of this section the term expanded_affiliated_group means an affiliated_group as defined in sec_1504 determined-- i by substituting more than percent for at least percent each place it appears and 32this is also consistent with petitioner’s treatment of other items of income and expense deduction petitioner allocated other items of income and expense deduction on the basis of the percentage of bushels purchased from members and nonmembers see supra pp ii without regard to paragraphs and of sec_1504 c allocation of deduction --except as provided in regulations the deduction under subsection a shall be allocated among the members of the expanded_affiliated_group in proportion to each member’s respective amount if any of qualified_production_activities_income sec_1_199-7 income_tax regs provides the following exception with respect to an eag’s dpad computation under sec_199 use of sec_199 deduction to create or increase a net_operating_loss notwithstanding sec_1_199-1 if a member of an eag has some or all of the eag’s sec_199 deduction allocated to it under paragraph c of this section and the amount allocated exceeds the member’s taxable_income determined prior to the allocation of the sec_199 deduction the sec_199 deduction will create an nol for the member similarly if a member of an eag prior to the allocation of some or all of the eag’s sec_199 deduction to the member has an nol for the taxable_year the portion of the eag’s sec_199 deduction allocated to the member will increase the member’s nol petitioner wholly owned several entities during the years in issue that were part of its eag petitioner’s eag computed its dpad in the aggregate under sec_199 as though it were a single corporation petitioner’s eag then filed a consolidated tax_return petitioner argues that because its dpad was computed as part of an eag sec_1_199-7 income_tax regs allows petitioner to have nols and to carry them back and forward in accordance with section dollar_figure respondent argues that only a member of an eag which is allocated some or all of the eag’s dpad may take the dpad into account in its own nol computation the regulation does not apply respondent argues to an eag as a whole the court must decide whether sec_1_199-7 income_tax regs is limited to situations in which a member of an eag is allocated a portion of the eag’s dpad that creates or increases an nol on the member’s own return the allocation to each member is made on the basis of each member’s qpai regardless of the member’s taxable_income or form_w-2 wages sec_199 thus it is possible for a member who had qpai but no taxable_income to be allocated a portion of the eag’s dpad that exceeds its own taxable_income sec_1 c income_tax regs applies in that situation in contrast an eag that consists only of members in a consolidated_group must compute its dpad using the consolidated group’s consolidated_taxable_income or loss qpai and form_w-2 wages sec_1_199-7 income_tax regs then the consolidated group’s dpad is allocated among the consolidated_group members on the basis of each member’s qpai id subpara there is no similar exception carved out 33cooperatives are permitted to have nols and to carry them forward and back in accordance with sec_172 sec_1388 buckeye countrymark inc v commissioner t c pincite to address a situation wherein the consolidated group’s dpad exceeds its taxable_income accordingly the court finds no basis on which to apply the exception where an eag files a consolidated returndollar_figure therefore petitioner is subject_to the general_rule under sec_172 and its dpad may not be used to create or increase an nol v conclusion the soybean and grain payments petitioner made to its patrons and the similar payments petitioner received as a member of the other cooperative constitute purpims for purposes of sec_1388 and must be treated as such for purposes of its dpad computation sec_199 does not require petitioner to compute separate dpad amounts for its patronage and nonpatronage activities however once dpad is computed petitioner must allocate it between its patronage and nonpatronage accounts finally sec_1_199-7 income_tax regs does not apply to petitioner so under sec_172 petitioner’s dpad may not be used to create or increase an nol 34an eag for purposes of sec_199 is defined more broadly than an eag for purposes of a consolidated_return under sec_1504 therefore an eag under sec_199 might compute dpad for members of the eag who are not included in a consolidated_return in petitioner’s case it wholly owned each member of its eag for purposes of sec_199 all of which were part of its eag for its consolidated_return the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
